Libbey, J.
This action is brought to recover of the defendant, taxes assesssed by the plaintiff town for the year 1883, to the "estate of Orrin Woodman. ” Orrin Woodman was an inhabitant of Fairfield, and died January 5, 1882, and the defendant was duly appointed administratrix on his estate February 7, 1882. The taxes sued for were assessed on both ,real and personal property.
An action in the name of the town, for the collection of a tax, •may be maintained against the person liable therefor. B. S., c. ■6, § 175. To sustain the action, it must be shown that the tax 'was so assessed as to make the defendant personally liable for its •payment.
By B. S. of 1871, c. 6, § 14, clause seventh, in force when ;the taxes were assessed, "the personal property of deceased -persons, in the hands of their executors or administrators, shall Tbe assessed to the executor or administrator, in the town where rthe deceased last dwelt. ”
*551By section 26 of the same chapter, it is provided that " the undivided real estate of any deceased person, may be assessed to his heirs or devisees until they give notice to the assessors of the division of the estate; or such real estate may be assessed to the executor or administrator of the deceased, and such assessment shall be collected of them as taxes assessed against them in their private capacity, and shall be a charge against the estate and allowed by the judge of probate. ”
Taxes assessed in conformity with these statutory provisions are a personal charge against the persons assessed; but to render the defendant liable, the tax must be assessed to her. Taxes can be legally assessed only by authority of the statute. There was no statute authorizing the assessment of the taxes in this case to the " estate of ” the deceased.
The taxes not having been legally assessed to the defendant, no personal liability was created against her, and the action cannot be maintained. Inh's of Elliot v. Spinney et al. 69 Maine, 31; Wood v. Torrey, 97 Mass. 321.

Plaintiffs nonsuit.

Peters, C. J., Walton, Daneorth, Emery and Foster, JJ., concurred.